Citation Nr: 0417212	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD and hearing loss.  In November 1998, the 
Board remanded both issues to the RO for further development.  
The case was before the Board again in April 2002 at which 
time the Board conducted additional development of both 
claims pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2).  A subsequent decision by the United States 
Court of Appeals for the Federal Circuit invalidated the 
provisions of 38 C.F.R. § 19.9(a)(2) to the extent that it 
authorized the Board to review evidence not previously 
considered by the RO without a written waiver of review from 
a claimant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
Board remanded the case to the RO in August 2003 for review 
of evidence obtained by the Board.  In a decision dated 
February 2004, the RO granted service connection for 
bilateral sensorineural hearing loss and that claim is no 
longer on appeal.  The RO has continued the denial of service 
connection for PTSD and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

The veteran's PTSD stems from exposure to combat stressors in 
service.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  Id.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2003), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, VA examinations in November 
1995 and November 1996 have resulted in diagnoses of PTSD, 
which conform to the DSM-IV criteria, based upon the 
veteran's report of combat and non-combat stressors in 
service.  

The dispositive issue presented in this case concerns whether 
the veteran was actually exposed to the combat and non-combat 
stressors relied upon in arriving at his PTSD diagnosis.  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1995-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  VA is 
not required to accept a claimant's assertions of combat 
exposure but, in arriving at its findings of fact, the 
credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran claims to have been exposed to numerous combat 
and non-combat stressors in service.  He cannot recall the 
dates of his stressors with precision, but generally avers to 
providing active artillery support to special forces units 
operating in or around his base camp at Quan Loi, Vietnam 
located near the Cambodian border.  He indicates that Quan 
Loi served as an air transport base for the casualties of war 
wherein he assisted in the unloading of dead and wounded 
bodies.  He reports that Quan Loi came under attack by 
incoming enemy fire.  On one occasion, Quan Loi had been 
overrun by two enemy divisions, to the best of his memory the 
272nd and 275th divisions out of Cambodia, sometime in the 
fall of 1967.

The veteran's personnel records confirm that he served in the 
Republic of Vietnam from February 6, 1967 to January 27, 
1968.  Beginning on February 10, 1967, his military 
occupational specialty (MOS) was listed as "Rodman-Tapeman" 
with "BtryA6thBn27thArtyUSARPAC."  Beginning on May 15, 
1967, he served as a "Cannoneer" with 
"BtryA6thBn27thArtyUSARPAC."  Beginning on August 14, 1997, 
he served as an "Asst Gunner" with 
"BtryA6thBn27thArtyUSARPAC."  His personnel records, to 
include his Department of Defense Form 214, do not document 
his award of any medals or citations indicative of combat 
service.

Research conducted by the U.S. Armed Service Center for Unit 
Records Research (USASCRUR) in June 1997 was unable to 
document that enemy forces overran Quan Loi in September or 
October 1967.  USASCRUR did provide an extract from an 
Operational Report-Lessons Learned (OR-LL) submitted by the 
2nd Signal Group for the period ending January 31, 1968.  
USASCRUR has interpreted the OR-LL has indicating that, on 
November 9, 1967, Quan Loi received approximately 15 minutes 
of enemy rocket fire.  The highlighted extract indicates that 
permanent signal site "0030H" came under rocket attack on 
November 9, 1967 by an enemy force of unknown size for 
approximately 15 minutes with one spiral cable severed, but 
no signal personnel injured.  This document also includes an 
unhighlighted mortar attack on permanent signal site 
"0030H" which occurred on November 5, 1967.

Thereafter, the veteran submitted documentary material from 
"petester's" in support of his claim.  This document 
concerned the "History of Air Traffic Control and Aviation 
Operations" at the Quan Loi airstrip.  According to the 
history provided, Quan Loi was a U.S. Army outpost located 10 
miles east of the Cambodia border.  It served as an airstrip 
for numerous military aircraft, consisting of large and small 
fixed wing aircraft as well as helicopters, that provided 
combat and operational support for activities in the Binh 
Long Province.  The author describes skirmishes with the 
enemy beginning in June 1967, and the beginning of helicopter 
assault missions out of Quan Loi in August 1967 following the 
replenishment of aircraft loss in action on August 7, 1967.

In August 2002, the Board provided USASCRUR a summary of the 
veteran's service dates and service in the Republic of 
Vietnam, a synopsis of the veteran's report of stressors, and 
copies of the "petester's" documentation provided by the 
veteran.  At that time, USASCRUR was requested to review the 
documentation provided and provide the Board its 
determination with respect to its findings.  USASCRUR has 
responded by providing a copy of its previous findings, and 
informing the Board that the information provided is not 
sufficiently specific to result in a productive search.

The Board finds that, with application of the benefit of the 
doubt rule, that sufficient corroborating evidence exists to 
support a finding that the veteran was exposed to combat and 
non-combat stressors in service.  The veteran's allegations 
of providing combat artillery support to friendly forces 
operating around the Quan Lai is consistent with his MOS as a 
cannoneer, and is supported by some documentary evidence that 
enemy forces operated within the area.  His report of being 
overrun by enemy forces has not been corroborated, but the 
fact that Quan Loi came under enemy fire while he was 
stationed there has been corroborated.  The information from 
"petester's" indicating that Quan Loi served mainly as an 
airstrip for numerous type of combat and non-combat aircraft 
provides some credence to the allegation that wounded 
personnel from surrounding skirmishes were transported to 
Quan Loi.  In general, however, the information provided by 
USASCRUR is inadequate and consists only of a report from the 
Signal Corps that was limited to events involving its unit.  
This is no fault of the veteran.  Significantly, the presence 
of the veteran's battalion at Quan Loi during at least one 
confirmed rocket attack strongly suggests that the veteran 
himself was exposed to the attack.  This evidence meets the 
criteria for corroborating evidence as defined in Suozzi.

The Board also takes note of the November 1996 VA examination 
report wherein the VA examiner specifically pointed out that 
"the patient's demeanor, affect, conversation, and his 
report concerning these stressors was, indeed, a very 
credible one with a genuine display of emotion that did not 
appear to be put on, feigned, or exaggerated."  The Board 
finds that the examiner's observations constitute positive 
evidence regarding the veteran's assertions of exposure to 
combat and non-combat stressors.  See Cohen, 10 Vet. App. at 
145-46.  Accordingly, the Board resolves reasonable doubt in 
favor of the veteran by finding that his PTSD results from 
exposure to combat stressors in service.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Thus, the claim for service 
connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



